Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status

Applicant’s Amendment pursuant to 37 C.F.R. §1.111 filed Dec. 28, 2020, [“Applicant’s Amendment”] and Applicant’s Reply to the Non-Final Office Action mailed Sept. 30, 2020, also filed Dec. 28, 2020, [“Applicant’s Reply”] have been carefully reviewed. The status of claims is as follows: Claims 1–3, 5–9, 11–13, 15–18, 20, 24, and 27–31 were previously pending; Claims 1, 11, and 20 are amended; Claims 32 and 33 are added; No Claims are cancelled. Accordingly, Claims 1–3, 5–9, 11–13, 15–18, 20, 24, and 27–33 are now pending and have been examined with Claims 1, 11, and 20 in independent form.
Response to Amendment
 
Applicant's Amendment has been reviewed against Applicant’s Specification filed May 9, 2018, (hereinafter “Applicant’s Specification”) and accepted for examination. No new matter was entered.
Response to Arguments

Regarding the § 103 rejection, Applicant argues the art of record does not teach or suggest amended claims. Applicant’s argument has been considered but is nevertheless moot. Applicant argues the amended claims. Accordingly, Applicant’s argument does not apply to the § 103 rejection below.
Examiner’s Statement of Eligibility under 35 U.S.C. § 101
	Examiner incorporates the statement of eligibility under 35 U.S.C. § 101 for the reasons identified in the Final Rejection, mailed Mar. 7, 2019, [“Final Act.”] as if set out in 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–3, 5–7, 9, 11–13, 15–17, 20, 27, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews (U.S. Pat. No. 9,530,138) [“Matthews”] in view of Scholl et al. (U.S. Pat. Pub. No. 2019/0172167) [“Scholl”]. 
Regarding Claim 1, Matthews discloses
A system for managing a foreign transaction service associated with a payment account of a user, the system comprising: 
(See at least Abstract)
one or more processors configured to execute instructions to perform operations comprising: 
(See at least col. 3:25–26)

receiving a transaction request [payment transaction] associated with a payment account of a user, 
(See at least Fig. 6, step 609, “receive transaction request”)
the transaction request comprising transaction information related to a transaction for purchase of a product or service;
(See at least col. 7:48–52, where the transaction request contains merchant location that is used to determine whether to authorize the transaction)
determining whether the transaction information of the transaction request indicates that the user is likely to travel; 
(See at least col. 14:48–50, where a user restricts transactions in New York “but later forgot[s] to deactivate the restriction when he or she travel[s] there.” The user is alerted on their mobile device of the restriction before the user attempts a purchase. col. 14:52–3. The user is alerted whenever a transaction at a particular merchant location or geographical region is attempted and denied or completed. col. 14:26–29. The user may also be alerted whenever a transaction is completed in a specific geographical area and is attempted and/or denied. col. 14:26–29. “Likely to travel” includes while traveling.)
responsive to a determination that the transaction information of the transaction request indicates that the user is likely to travel . . . (ii) providing, to a user device of the user, instructions to display an alert indicating that a foreign transaction service associated with the payment account is turned off and 
(See at least col. 14:48–50, where a user restricts transactions in New York “but later forgot[s] to deactivate the restriction when he or she travel[s] there.” The user is alerted on their mobile device of the restriction before the user attempts a purchase. col. 14:52–3. The user may also be alerted whenever a transaction is completed in a specific geographical area and is attempted and/or denied. col. 14:26–29. In the New York example, a user who had forgotten to deactivate the restriction on purchases in New York would receive a text message upon attempting a transaction in New York where that transaction is denied, which is “responsive to a determination that the transaction information of the transaction request indicates that the user is likely to travel.” “Likely to travel” includes while traveling. New York is “foreign” to user who lives in Albania.)
to display a suggestion to enable the foreign transaction service associated with the payment account of the user in the determined foreign geographical area of travel and for the determined time [ ] of travel;
(As explained above in the New York example, an alert is received on a user device indicating the foreign transaction service is turned off. An alert at the time of purchase indicting that the foreign transaction service is off, is also an impliedly suggests a “suggestion” to enable the transaction service in the determined location (New York) so that the purchase may be completed for the determined time of travel, which is at the time of trying to complete a purchase in New York. The inability to make a purchase, at the time of purchase, while traveling, and receiving an alert at that time indicating the transaction was restricted is a suggestion to enable to enable the transaction service.)
receiving, from the user device, a request to enable the foreign transaction service in the foreign geographical area; 
(Examiner interprets “enable foreign transaction service” as “permit transactions in foreign geographical area countries.” Spec., Abstract. See at least col. 12:21–28, disclosing “user interface 200 may be presented to the customer in the form of a graphical web page with interactive functionality such that the customer may view, select, move, and/or drag-and-drop particular items on the page using a computer mouse to thereby instruct the card issuer what geographic regions, merchants, and merchant locations the customer desires to authorize and restrict for any particular account.” Fig. 2 (disclosing an interface displaying the continent Europe and an option selector 205 to “Authorize” and “Restrict” transactions in Europe) and associated text col. 12:42–58. The user interface 200 is displayed on “a mobile device,” col. 3:22, by executing “one or more software applications.” Col. 3:26.)
in response to the request to enable the foreign transaction service, associating a transaction rule with the payment account, the transaction rule defining a condition upon which approval of a foreign transaction is permitted in the foreign geographical area; 
(See at least Fig. 2 disclosing a user “John Doe”; Account “1234567890” and options selector 205 with “authorize” and associated text col. 13:4–10, where “Upon clicking on a particular geographic region or merchant location and selecting an option to restrict or authorize transactions, user interface 200 may display a popup . . . whereby the customer may input parameters [conditions] for the restriction or authorization, such as starting and ending dates, transaction types, or transaction amounts”)
receiving a foreign transaction request associated with the payment account; 
(See at least Fig. 6 and associated text col. 17:1–8, where the card issuer receives a foreign transaction authorization request from Europe associated with a customer’s payment account.)
approving the foreign transaction request when the condition is met; and  declining the foreign transaction request when the condition is not met.  
(See at least col. 16:9–18, disclosing “When an incoming transaction is submitted for authorization, the card issuer may attempt to match the account number used for the transaction to an account number stored in authorization and restriction table 500. If one or more matches are found, the card issuer may determine whether the restriction(s) in the table prohibit the desired transaction (e.g., if a geographic region where the transaction is being attempted corresponds to a "restricted" geographic region database entry). If so, the card issuer may deny the transaction. If not, the card issuer may allow the transaction.”)

Matthews discloses “determining whether the transaction information of the transaction request indicates that the user is likely to travel” but does not disclose “responsive to a determination that the transaction information of the transaction request indicates that the user is likely to travel, (i) determining a time duration of travel and a foreign geographical area of travel based on the transaction information.” Matthews discloses “responsive to a determination that the transaction information of the transaction request indicates that the user is likely to travel,” and “display[ing] a suggestion to enable the foreign transaction service associated with the payment account of the user in the determined foreign geographical area of travel and for the determined time [ ] of travel.” Matthews does not do so “for the determined time duration of travel.”

Scholl discloses
responsive to a determination that the transaction information of the transaction request indicates that the user is likely to travel, (i) determining a time duration of travel and a foreign geographical area of travel associated with the user based on the transaction information and 
(See at least ¶ [0069] where the payment card transaction includes a travel date and geographic region identifier for the future travel for the purpose of determining whether a user’s passport will expire. ¶ [0031]. A duration of travel is determined because the passport must remain valid for entirety of the foreign trip.)
(ii) providing, to a user device of the user, instructions to display an alert indicating that a foreign [travel-based concern/status exists, i.e., the user’s passport expires before the conclusion of the trip] and to display a suggestion to [alleviate the foreign travel-related concern/status, i.e., renew the user’s passport before the trip] in the determined foreign geographical area of travel and for the determined time duration of travel;
(See at least ¶ [0069] where upon determination of foreign travel destination is planned, the WP computing device alerts the user device that the user’s passport for the planned travel is expired or will expire and suggests passport renewal to permit travel to the foreign country for the duration of the trip. ¶ [0031] (passport expired). The alert includes the travel date, the geographic region, and the passport expiration date.)
It would have been obvious to one of ordinary skill in the art at the time of filing to determine a time duration of travel and a foreign geographical area of travel using transaction information in response to a determination that the user is likely to travel as explained in Scholl, to the known invention of Matthews, with the motivation to permit reliable international travel and avoid inconvenience. Scholl, ¶ [0003].

Regarding Claim 2, Matthews and Scholl disclose  
[t]he system of claim 1, the condition, and the operations as discussed above.
Matthews further discloses
wherein the condition specifies an identifier [regional/merchant identifier] representing the foreign geographical area in which the foreign transaction is permitted, and 
(see at least Fig. 5 and associated text col. 15:42 disclosing “region identifier 512 for a restricted or authorized geographic region (if the request is related to a particular geographic region), merchant identifier 513 for a restricted or authorized merchant or merchant location (if the request is related to a particular merchant or merchant location)”)
the operations comprise: determining a geographic code [merchant address] associated with the foreign transaction request, the geographic code indicating the foreign geographical area from which the foreign transaction request is initiated; (See at least col. 3:4–5, disclosing “Various exemplary embodiments provide for authorizing card account transactions by geographic region.”; Figs. 2–4 and associated text col. 6:64–col. 7:38 disclosing “a merchant's name and address may be included in a typical authorization request. Card issuer 106 . . . may copy the incoming information. In that way, whenever a transaction is attempted with the customer's account, card issuer 106 may recognize . . . merchant location and . . . may display a user interface on a computer screen . . . [and] may include functionality for customer 101 to authorize transactions by geographic region, as shown in FIGS. 2-4”;)
approving the foreign transaction request when the geographic code matches the identifier; and declining the foreign transaction request when the geographic code does not match the identifier. 
(see at least col. 2:3–12, disclosing “During the authorization or settlement phase of a later transaction, it may be determined whether to allow or deny the transaction by, for example, comparing the geographic region and identification of the merchant that submitted the authorization request to a database of authorization and restriction entries for the customer's account. If there is no applicable restriction, or the customer has specifically authorized the transaction, the transaction may be allowed. If not, the transaction may be denied.”; As discussed supra, col. 6:64–col. 7:38, “a merchant's name and address may be included in a typical authorization request . . . card issuer 106 may recognize . . . merchant location and . . . authorize transactions by geographic region, as shown in FIGS. 2-4”)

Regarding Claim 3, Matthews and Scholl disclose  
[t]he system of claim 1, the condition, and the operations as discussed above.
Matthews further discloses
wherein the condition specifies an identifier [regional/merchant identifier] representing the foreign geographical area in which the foreign transaction is not permitted, and 
(see at least Fig. 5 and associated text col. 15:42 disclosing “region identifier 512 for a restricted or authorized geographic region (if the request is related to a particular geographic region), merchant identifier 513 for a restricted or authorized merchant or merchant location (if the request is related to a particular merchant or merchant location)”)
the operations comprise: determining a geographic code [merchant address] associated with the foreign transaction request, the geographic code [merchant address] indicating the foreign geographical area from which the foreign transaction request is initiated; 
(See at least col. 3:4–5, disclosing “Various exemplary embodiments provide for authorizing card account transactions by geographic region.”; Figs. 2–4 and associated text col. 6:64–col. 7:38 disclosing “a merchant's name and address may be included in a typical authorization request. Card issuer 106 . . . may copy the incoming information. In that way, whenever a transaction is attempted with the customer's account, card issuer 106 may recognize . . . merchant location and . . . may display a user interface on a computer screen . . . [and] may include functionality for customer 101 to authorize transactions by geographic region, as shown in FIGS. 2-4”;)
declining the foreign transaction request when the geographic code matches the identifier; and approving the foreign transaction request when the geographic code does not match the identifier. 
(see at least col. 2:3–12, disclosing “During the authorization or settlement phase of a later transaction, it may be determined whether to allow or deny the transaction by, for example, comparing the geographic region and identification of the merchant that submitted the authorization request to a database of authorization and restriction entries for the customer's account. If there is no applicable restriction, or the customer has specifically authorized the transaction, the transaction may be allowed. If not, the transaction may be denied.”; As discussed supra, col. 6:64–col. 7:38, “a merchant's name and address may be included in a typical authorization request . . . card issuer 106 may recognize . . . merchant location and . . . authorize transactions by geographic region, as shown in FIGS. 2-4”;)

Regarding Claim 5, Matthews and Scholl disclose
[t]he system of claim 1, and the operations as discussed above.
Matthews further discloses
wherein the operations comprise: setting, in response to the request to enable the foreign transaction service, a timer associated with a duration of a time window within which foreign transactions are permitted. 
(A “timer” is recognized by those of ordinary skill as a clock that starts or stops a device at predetermined times because Examiner is unable to locate any lexicographic definition for “timer” with the required clarity, deliberateness, and precision. MPEP § 2111.01 IV. See at least Fig. 5 and associated text col. 15:20–60 disclosing a begin and end time for either an authorization or restriction to purchases).

Regarding Claim 6, Matthews and Scholl disclose
[t]he system of claim 5, and the operations as discussed above.
Matthews further discloses
wherein the operations comprise: providing, to the user device, data indicative of the duration of the time window, 
(As discussed supra, see at least Fig. 5 and associated text col. 15:20–60 disclosing a begin and end time for either an authorization or restriction to purchases to a user device)
the data being synchronized with the timer 
(“Synchronize” is recognized by those of ordinary skill as “to happen at the same time” because Examiner is unable to locate any lexicographic definition for “synchronize” with the required clarity, deliberateness, and precision. MPEP § 2111.01 IV. 
See at least Fig. 5 and associated text col. 15:20–22, displaying on the user device an “authorization and restriction table” in “an exemplary database table for use in authorizing card account transactions by geographic region according to various embodiments of the disclosure.” Thus, the synchronization occurs between the database and the user device for authorize or restrict purchases.)

Regarding Claim 7, Matthews and Scholl disclose
[t]he system of claim 5, and the operations as discussed above.
Matthews further discloses
wherein the time window is configurable to be specified in weeks 
(see at least Fig. 2, element 514, "Begin Time" "1/1/08 9:00 AM" and element 515, "End Time"  52 weeks later on "1/1/09 9:00 AM". "52 weeks" from "1/1/08" to "1/1/09" is "a plurality of weeks"; See also col. 7:33-8:3; col. 15:20-60. A restriction time from 1/1/08 until 1/1/09 is 52 weeks.)

Regarding Claim 9, Matthews and Scholl disclose
[t]he system of claim 1 as discussed above.
Matthews further discloses
wherein the operations comprise: disabling the foreign transaction service after a time window expires. 
(see at least Fig. 5 disclosing “Authorization and Restriction Table”; “Status 511”; “Restricted”; “Begin Time 514” and “End Time 515” and associated text col. 15:20–60; col. 5:25–34, disclosing “if customer 101 desires to travel to a particular foreign country or city (e.g., Costa Rica, London), customer 101 may desire to specifically authorize transactions in that region for a set period of time to ensure that he or she can use the card without problems while traveling abroad.”)

The limitations of Claim 11 are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Matthews and Scholl for the same rationale presented in Claim 1 supra.

Regarding Claims 12, 13, and 15, Matthews and Scholl disclose  
[t]he method of claim 11 as discussed above.
The remaining limitations of Claims 12, 13, and 15, are not substantively different than those presented in Claims 2, 3, and 5, respectively, and are therefore, rejected, mutatis mutandis, based on Matthews and Scholl for the same rationale presented in Claims 2, 3, and 5, respectively, supra.

Regarding Claims 16 and 17, Matthews and Scholl disclose  
[t]he method of claim 15 as discussed above.
The remaining limitations of Claims 16 and 17 are not substantively different than those presented in Claims 6 and 7, respectively, and are therefore, rejected, mutatis mutandis, based on Matthews and Scholl for the same rationale presented in Claims 6 and 7, respectively, supra.

The limitations of Claim 20 are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Matthews and Scholl for the same rationale presented in Claim 1 supra.

Regarding Claim 27, Matthews and Scholl disclose  
[t]he method of claim 1 as discussed above.
Matthews further discloses
wherein the transaction rule defines the condition upon which approval of the foreign transaction is permitted for a specific duration in the foreign geographical area such that the user is able to initiate transactions in the foreign geographical area without requiring further approval. 
(This limitation is not substantially different that those in Claim 1 and are rejected as explained in Claim 1. First, approval or restriction of foreign transactions can occur anywhere as the interface in Fig. 2 may be accessed via a mobile device. Second, the foreign transactions may be approved or restricted based on geographical location such as a country, and for periods of time. Fig. 2  disclosing a user “John Doe”; Account “1234567890” and options selector 205 with “authorize” and associated text col. 13:4–10, where “Upon clicking on a particular geographic region or merchant location and selecting an option to restrict or authorize transactions, user interface 200 may display a popup . . . whereby the customer may input parameters [conditions] for the restriction or authorization, such as starting and ending dates, transaction types, or transaction amounts”. See at least Fig. 5 and associated text col. 15:20–60 disclosing a begin and end time for either an authorization or restriction to purchases).

Regarding Claim 32, Matthews and Scholl disclose
[t]he system of claim 1 and one or more processors are further configured to execute the instructions to perform the operations  as discussed above.
Matthews further discloses
responsive to the determination that the transaction information of the transaction request indicates that the user is likely to travel, providing, to the user device of the user, instructions to display another suggestion to (i) enable the foreign transaction service associated with one or more other payment accounts related to the payment account of the user in the foreign geographical area and (ii) enable the foreign transaction service associated with the payment account that is associated with another user authorized by the user.
(This limitation is not substantially different from a similar limitation in Claim 1 and is rejected similarly with the following additional discussion. The distinctions also indicated by italics above are: (1) “to display another suggestion”; (2) “to enable the foreign transaction service associated with one or more other payment accounts”; and (3) enable the payment account “associated with another user authorized by the user,” such as a family member. Thus, Claim 32 distinguishes Claim 1 by duplicating the suggestion, the payment card, and another user. Mere duplication of parts has not patentable significance unless a new and unexpected result is produced. MPEP § 2144.04(VI)(B). Here, the result of displaying “another suggestion” to enable the foreign transaction service in the foreign geographical area for an “other payment account” for “another user” is neither new nor produces a different result that what is claimed in Claim 1. Thus, the facts here are sufficiently similar to those in MPEP § 2144.04(VI)(B) to support based on mere duplication of parts. Should a reviewing court disagree, Examiner also provided the following additional rationale.
Matthews discloses multiple payment cards associated with a particular account identifier, such as the case where a family has multiple cards for the same account. col. 8:1–3. Fig. 2 discloses an exemplary user interface displaying the account currently in use. col. 12:32–3. While not shown in Fig. 2, a drop-down menu allows the user to choose which account should be displayed. col. 12:34–5. The user selects among a family of cards to request “authorizations and restrictions for specific cards.” col. 12:36–8.



Regarding Claim 33, Matthews, Scholl, and Goodyear disclose
[t]he system of claim 1 and the request to enable the foreign transaction service in the foreign geographical area
Matthews further discloses
wherein the request to enable the foreign transaction service in the foreign geographical area is received in response to a user selection of a button to enable the foreign transaction service associated with the payment account in the foreign geographical area.
(See at least Fig. 2, where an exemplary graphical user interface displays a representation of the individual countries within continent of Europe for authorizing card account transactions by geographic region, the interface having interactive functionality of selecting items on the display to authorize individual European countries for any particular payment account. col. 12:18–28, 63–67, col. 13:1–3. The individual European country is the “button.”)

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews and Scholl, as applied to Claims 1–3, 5–7, 9, 11–13, 15–17, 20, 27, 32, and 33 above, and further in view of Reiners et al. (U.S. Pat. Pub. No. 2004/0148259) [“Reiners”]. 

Regarding Claim 8, Matthews and Scholl disclose  
[t]he system of claim 1, the operations, and providing, to the user device, instructions for displaying information as discussed above.
Matthews discloses a timer and providing to the user device instructions for displaying the start and stop times for when a foreign transaction service is enabled/authorized based on the time window within which the foreign transactions are permitted. Matthews, however, does not explicitly disclose displaying information representing a remaining time in which the foreign transaction service is enabled/authorized, merely the start and stop times.

Reiners teaches
wherein the operations comprise: providing, to the user device, instructions for displaying information representing a remaining time in which the foreign transaction service is enabled based on a time window within which foreign transactions are permitted. 
(See at least Fig. 49 and associated text ¶ [0158], where a user device displays remaining time (“Your PSOCS will be deactivated in X seconds” in which a transaction is enabled based on a time window within which the transaction is permitted. ¶ [0016] (specify a specific time interval during which the bank account will be designated as enabled or disabled”); ¶ [0105] (same).)
It would have been obvious to one of ordinary skill in the art at the time of filing to have displayed a remaining time in which the foreign transaction service is enabled/authorized as explained in Reiners, to the known invention of Matthews, with the motivation “to deactivate the account after a pre-selected time has elapsed without any activity” and “reduce the risk of fraudulent transaction.” Reiners ¶¶ [0105], [0144], [0002].

Regarding Claim 18, Matthews and Scholl disclose  
[t]he method of claim 11 as discussed above.
The remaining limitations of Claims 18 is not substantively different than that presented in Claim 8, and are therefore, rejected, mutatis mutandis, based on Matthews, Scholl, and Reiners for the same rationale presented in Claim 8 supra.

Claims 24 and 28–31 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews and Scholl, as applied to Claims 1–3, 5–7, 9, 11–13, 15–17, 20, 27, 32, and 33 above, and further in view of Goodyear et al. (U.S. Pat. Pub. No. 2019/0108546) [“Goodyear”]. 

Regarding Claim 24, Matthews and Scholl disclose  
[t]he method of claim 1 and operations as discussed above.
Goodyear discloses
wherein the operations further comprise obtaining information related to the user's travel itinerary in response to an initiation of the transaction request via a travel website. 
(Examiner interprets “travel website” as a hotel website. Spec., ¶ [0085]. See at least ¶ [0023] where a hotel purchase transaction 214 is made using an online hotel website. Fig. 2, element 214. Fig. 2 discloses that when an online booking occurs, the hotel is for future travel. That an online hotel booking if for the future is “information related to the user’s travel itinerary.”)
It would have been obvious to one of ordinary skill in the art at the time of filing to obtain information related to the user's travel itinerary in response to an initiation of the transaction request via a travel website as explained in Goodyear, to the known invention of Matthews, with the motivation to provide point-in-time travel-related “communications to a cardholder both before the cardholder engages in travel and while he or she is traveling.” Goodyear, ¶ [0004].

Regarding Claim 28, Matthews and Scholl disclose  
[t]he method of claim 1, transaction information of the transaction request, and determining that the transaction information of the transaction request indicates that the user is likely to travel as discussed above.
Goodyear further discloses
wherein the transaction information [transaction data] of the transaction request includes an identification of a merchant associated with the transaction request, and 
(see at least ¶ [0041] where transaction information includes a merchant category code (MCC) and merchant location data. Transaction information also includes the merchant name. ¶ [0021].)
wherein determining that the transaction information of the transaction request indicates that the user is likely to travel includes determining that the identified merchant is associated with travel.
(see at least ¶ [0041], where the travel determination is made using merchant location and MCC.)
Regarding Claim 29, Matthews and Scholl disclose  
[t]he method of claim 1, transaction information of the transaction request, and determining that the transaction information of the transaction request indicates that the user is likely to travel as discussed above.
Goodyear further discloses
wherein the transaction information of the transaction request includes a location of initiation of the transaction request, and 
(see at least ¶ [0041] where transaction information includes a merchant category code (MCC) and merchant location data.)
wherein determining that the transaction information of the transaction request indicates that the user is likely to travel includes determining that the location is a port of entry/exit. 
(Examiner interprets “port of entry/exit as an “airport.” Spec., ¶ [0086]. See at least ¶ [0041], where the travel determination is made using merchant location and MCC, such as a “duty free purchases in an airport.” ¶ [0024].)

Regarding Claim 30, Matthews, Scholl, and Goodyear disclose 
[t]he method of claim 29 and determining that the location is the port of entry/exit as discussed above.
Goodyear further discloses
wherein the port of entry/exit is at least one of an airport, a train station, or a sea port.
(See at least ¶ [0041], where the travel determination is made using merchant location and MCC, such as a “duty free purchases in an airport.” ¶ [0024].)

Regarding Claim 31, Matthews, Scholl, and Goodyear disclose  
[t]he method of claim 29 and determining that the location is the port of entry/exit as discussed above.
Goodyear further discloses
wherein determining that the location is the port of entry/exit includes determining that the location of initiation of the transaction request is within or in close proximity to the port of entry/exit. 
(See at least ¶ [0041], where the travel determination is made using merchant location and MCC, such as a “duty free purchases in an airport.” ¶ [0024].)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JHM/

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694